NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 8 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SANTIAGO GABRIEL CEDILLO-                       No.    18-71614
RAMIREZ, AKA Alex Henry Solis,
                                                Agency No. A208-598-018
                Petitioner,

 v.                                             MEMORANDUM*

JEFFREY A. ROSEN, Acting Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 9, 2020**
                              Pasadena, California

Before: KELLY,*** GOULD, and R. NELSON, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Paul J. Kelly, Jr., United States Circuit Judge for the
U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
      Santiago Gabriel Cedillo-Ramirez (“Cedillo”), a native and citizen of Mexico,

entered the United States without admission in 1990. He later assumed a false

identity by purchasing another person’s birth certificate. He used this false identity

in ways including to obtain a replacement social security card, to file taxes, and to

provide information on his son’s birth certificate.

      After applying for a passport under the false name, he was confronted about

the false identity and admitted his true identity. In 2015, DHS issued a Notice to

Appear and charged him as removeable under 8 U.S.C. § 1182(a)(6)(A)(i), as an

alien present in the United States without being admitted or paroled. Cedillo applied

for cancellation of removal.

      After a hearing before an immigration judge (“IJ”), the IJ denied Cedillo’s

request for cancellation of removal. Cedillo appealed that decision to the Board of

Immigration Appeals (“BIA”).        The BIA dismissed the appeal.        This appeal

followed.

      When the BIA issues its own opinion, we review the BIA’s decision as the

final agency determination. See Corpuz v. Holder, 697 F.3d 807, 810 (9th Cir.

2012). We review legal questions de novo. See Medina-Lara v. Holder, 771 F.3d

1106, 1117 (9th Cir. 2014).

      We do not have jurisdiction to review the BIA’s denial of cancellation based

on the discretionary determination that he lacks good moral character under the


                                          2
“catch-all” provision of 8 U.S.C. § 1101(f).” Lopez-Castellanos v. Gonzales, 437

F.3d 848, 854 (9th Cir. 2006) (“We are bound by that discretionary determination,

which is insulated from federal review[.]”). We do retain jurisdiction to review

“colorable legal or constitutional questions regarding the discretionary cancellation

determination.” Alvarado v. Lynch, 623 F. App’x 432 (9th Cir. 2015).

      The good moral character catchall provision, 8 U.S.C. § 1101(f), as applied to

Cedillo is not void for vagueness. Cedillo’s argument that as applied to him, the

good moral character catchall provision under 8 U.S.C. § 1101(f) is void for

vagueness, is erroneous. The Government properly explains that cancellation of

removal is a type of discretionary relief that does not create a substantive interest

protected by the Due Process Clause. Denial of cancellation of removal does not

deprive Cedillo of a constitutionally protected interest.

      “[A]liens have ‘no fundamental right to discretionary relief from removal for

purposes of due process and equal protection’ because such relief is a ‘privilege

created by Congress.’” Mendez-Garcia v. Lynch, 840 F.3d 655, 665 (9th Cir. 2016)).

A denial of discretionary relief “cannot violate a substantive interest protected by

the Due Process clause.” Munoz v. Ashcroft, 339 F.3d 950, 954 (9th Cir. 2003)).

“Because ‘cancellation of removal is a form of discretionary relief which does not

give rise to a ‘substantive interest protected by the Due Process Clause’, its denial




                                          3
likewise does not deprive an applicant of a constitutionally protected liberty or

property interest.” Mendez-Garcia, 840 F.3d at 665.

      Finally, under Pereira v. Sessions, 138 S. Ct. 2105 (2018), the agency did not

lack jurisdiction. Cedillo contends that the Notice to Appear was deficient, and that

the IJ did not have jurisdiction over his case because the Notice to Appear lacked a

specific date and time. We reject this argument. Pereira deals with only the narrow

issue of whether an NTA that does not specify the time and place of the proceedings

triggers the stop-time rule. Pereira, 138 S.Ct. at 2113. But as noted by the

Government, this case does not implicate the stop-time rule.

      PETITION DENIED.




                                         4